NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KAREN JOHNSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0ndent.
2009-3292
Petition for review of an arbitrator’s decision in
FMCS N0. 090602-57266-1 by A1fred O. Haynes,
Sr.
ON MOTION
ORDER
Up0n consideration of the petiti0ner’s motion for a 14-
day enlargement of time to file her corrected joint appen-
dix,
I'r ls ORDERED THAT:
The motion is granted. The corrected joint appendix
is due within 14 days of the date of filing of this order.

J0HNs0N v. vA 2
FOR THE COURT
 0 3 wm )'s/ Jan H0rba1__\;
Date J an Horba1y
Clerk
ccc Phi11ip R. Kete, Esq.
Hi11ary A. Stern, Esq.
l..
21 u.s.c0unH)FF\Pl=aaLs ron
3 1HEFEnEmLclRcurr
JUN 03 2010
.|ANl~|0RBAl.¥
0LERK
..-